DETAILED ACTION
Response to Amendment
The amendment filed 09/20/2022 has been entered.
Claims 3, 11-12, and 20-21 are cancelled. 
Claims 1, 5, 9-10, 13-15, 18-19, and 22 are amended.
Claims 1-2, 4-10, 13-19, and 22-23 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 13-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dai ''Geophysics" (2011) in view of Zhang "Journal of Applied Geophysics" (2014) and Fletcher ''The Leading Edge" (2016).
Regarding claim 1, Dai [Introduction] teaches migrating, via a processor[Abstract, Introduction has computation], recorded seismic data[Eq 7: "d"], using a migration velocity model[Eq 7: "L"], to generate a migration image[Eq 7: "m"] comprising migration distortions[Fig 3];
Generating, via the processor, synthetic seismic data[Appendix A, Fig Al:"generate multi-source data"], using the migration velocity model[Appendix A, Fig Al:"define smooth velocity model"], for a grid of point scatters [Appendix A, Fig Al:"point scatterers”);
Migrating, via the processor, the synthetic seismic data by a migration method[Eq A-1], using the migration velocity model[v0], to generate point spread functions (PSFs)[Fig A-1(d)] representing impulse responses for the grid of point scatters;
Selecting, via the processor, an optimal reflectivity model of the Earth's subsurface using an image- domain least-squares migration (LSM) based on the point spread functions (PSFs)[Eq 7; Appendix A: "use F as preconditioner in an iterative LSM solution” under equations A-5 and A-6], with an Lp norm regularization of the difference between the migration image and a reflectivity model[Eq 7: last term].....
wherein the difference regularization decreases differences between the reflectivity model[m] and the migration image[mapr] and.....;
and generating, via the processor, an image of the optimal reflectivity model reducing the migration distortions to visualize the geological structures at various depths within the subsurface of the Earth[Fig 3], and transmitting, via the processor, the image to a display[Fig 3 has the use of a display].
Dai does not explicitly teach selecting, via the processor, an optimal reflectivity model of the Earth's subsurface using an image- domain least-squares migration[however it uses multisource data which could imply use of image domain than just data domain] ..... and a total variation (TV) regularization of the reflectivity model,..... the total variation (TV) regularization decreases discontinuities of geological structures in the reflectivity model
Fletcher teaches selecting an optimal reflectivity model of the Earth's subsurface using an image- domain least-squares migration[abstract]
Zhang teaches ….. Lp regularization[Title and Abstract has L1 and L2 norm regularization] ….. a total variation (TV) regularization of the reflectivity model[Title and Abstract],..... the total variation (TV) regularization decreases discontinuities of geological structures in the reflectivity model[Title and Abstract]
It would have been obvious to one of ordinary skill in the art to have modified the seismic image generation in Dai with the use of image domain from Fletcher to produce improvement in resolution and event continuity and Lp and total variation regularization in Zhang to solve inverse problems of outliers and discontinuities and layer boundary delineation.
Regarding claim 13, Dai [Introduction] teaches A non-transitory computer-readable storage medium having instructions stored thereon, which when executed, cause one or more processors to: migrate recorded seismic data[Eq 7: "d"], using a migration velocity model[Eq 7: "L"], to generate a migration image [Eq 7: "m"]comprising migration distortions[Eq 3];
generate synthetic seismic data[Appendix A, Fig Al:"generate multi-source data"], using the migration velocity model[Appendix A, Fig Al:"define smooth velocity model"], for a grid of point scatterers;[Appendix A, Fig Al:"point scatterers”]
migrate the synthetic seismic data by a migration method[Ea A-1], using the migration velocity model[v0], to generate point spread functions (PSFs) [Fig A-1(d)]representing impulse responses for the grid of point scatterers;
select an optimal reflectivity model of the Earth's subsurface using an image- domain least- squares migration (LSM), based on the point spread functions (PSFs)[Eq 7; Appendix A: "use F as preconditioner in an iterative LSM solution" under equations A-5 and A-6], with an Lp-norm regularization of the difference between the migration image and a reflectivity model[Eq 7: last term].....,
wherein the difference regularization decreases differences between the reflectivity model[m] and the migration image[mapr] and .....;
and generate an image of the optimal reflectivity model reducing the migration distortions to visualize the geological structures at various depths within the subsurface of the Earth and transmit the image to a display[Fig 3].
Dai does not explicitly teach .....select an optimal reflectivity model of the Earth's subsurface using an image- domain least-squares migration (LSM) [however it uses multisource data which could imply use of image domain than just data domain], ..... and a total variation (TV) regularization of the reflectivity model.....the total variation (TV) regularization decreases discontinuities of geological structures in the reflectivity model
Fletcher teaches .....select an optimal reflectivity model of the Earth's subsurface using an image- domain least-squares migration (LSM),[Abstract]
Zhang teaches ..... ….. Lp regularization[Title and Abstract has L1 and L2 norm regularization] …..and a total variation (TV) regularization of the reflectivity model[ Title and Abstract].....the total variation (TV) regularization decreases discontinuities of geological structures in the reflectivity model[Title and Abstract]
It would have been obvious to one of ordinary skill in the art to have modified the seismic image processing in Dai with the use of image domain from Fletcher to produce improvement in resolution and event continuity and Lp and total variation regularization in Zhang to solve inverse problems of outliers and discontinuities and layer boundary delineation.
Regarding claim 22, Dai [Introduction] teaches one or more processors configured to: migrate recorded seismic data[Eq 7: "d"], using a migration velocity model[Eq 7: "L"], to generate a migration image[Eq 7: "m"] comprising migration distortions[Fig 3],
generate synthetic seismic data[Appendix A, Fig Al:"generate multi-source data"), using the migration velocity model[Appendix A, Fig Al:"define smooth velocity model"], for a grid of point scatterers [Appendix A, Fig Al:"point scatterers"], migrate the synthetic seismic data reverse-time migration (RTM)[Eq A-1; Abstract has RTM], using the migration velocity model[v0], to generate point spread functions (PSFs)[Fig A-1(d)] representing impulse responses for the grid of point scatterers,
select an optimal reflectivity model of the Earth's subsurface using an image- domain least- squares migration (LSM), based on the point spread functions (PSFs)[Eq 7; Appendix A: "use F as preconditioner in an iterative LSM solution" under equations A-5 and A-6], with a Lp norm regularization of the difference between the migration image and a reflectivity model[Eq 7: last term] .....,
wherein the difference regularization decreases differences between the reflectivity model[m] and the migration image[mapr] .....,
and generate an image of the optimal reflectivity model reducing the migration distortions[Fig 3];
and a display screen configured to display the image of the optimal reflectivity model to visualize the geological structures at various depths within the subsurface of the Earth[Fig 3 implies the use of a display].
Dai does not explicitly teach .....select an optimal reflectivity model of the Earth's subsurface using an image- domain least-squares migration (LSM) [however it uses multisource data which could imply use of image domain than just data domain], ..... and a total variation (TV) regularization of the reflectivity model.....the total variation (TV) regularization decreases discontinuities of geological structures in the reflectivity model
Fletcher teaches .....select an optimal reflectivity model of the Earth's subsurface using an image- domain least-squares migration (LSM),[Abstract]
Zhang teaches ….. Lp regularization[Title and Abstract has L1 and L2 norm regularization]..... and a total variation (TV) regularization of the reflectivity model[ Title and Abstract].....the total variation (TV) regularization decreases discontinuities of geological structures in the reflectivity model[Title and Abstract]
It would have been obvious to one of ordinary skill in the art to have modified the seismic image system in Dai with the use of image domain from Fletcher to produce improvement in resolution and event continuity and Lp and total variation regularization in Zhang to solve inverse problems of outliers and discontinuities and layer boundary delineation.
Regarding claim 2, Dai does not explicitly teach where p is a positive number For example, p=1 corresponds to an L1-norm regularization, p=2 corresponds to an L2-norm regularization, and p=infinity corresponds to an Linfinity norm.
Zhang teaches that where p is a positive number For example, p=1 corresponds to an L1-norm regularization, p=2 corresponds to an L2-norm regularization, and p=infinity corresponds to an Linfinity norm. [Title and Abstract]
It would have been obvious to one of ordinary skill in the art to have modified the seismic image generation in Dai with the L1 or L2 norm regularization of Zhang to solve inverse problems of outliers and discontinuities and layer boundary delineation.
Regarding claim 4, Dai does not explicitly teach wherein the difference regularization and total variation (TV) regularization are weighted to set the impact of each regularization in the image-domain least-squares migration (LSM).
Zhang teaches that wherein the difference regularization and total variation (TV) regularization are weighted to set the impact of each regularization in the image-domain least- squares migration (LSM). [Title and Abstract]
It would have been obvious to one of ordinary skill in the art to have modified the seismic image generation in Dai with the total variation regularization of Zhang to solve inverse problems of outliers and discontinuities and layer boundary delineation.
Regarding claim 5, Dai, as modified, teaches wherein the migrating method is reverse- time migration (RTM) [Abstract; Scope, Numerical implementation and Conclusion].
Regarding claim 6, Dai, as modified, teaches wherein the synthetic seismic data is generated through a Born modeling operator. [Numerical tests on Page 4]
Regarding claim 7, Dai, as modified, teaches wherein the point spread functions (PSFs) represent the Hessian operator. [Introduction; Page 3, 11]
Regarding claim 8, Dai, as modified, teaches performing a nonlinear conjugate gradient method to select the optimal reflectivity model of the Earth's subsurface.[MSLM on Page 3]
Regarding claim 9, Dai, as modified, teaches selecting the optimal reflectivity model comprises convolving the reflectivity model with the PSFs to generate a synthetic migration image to compare via least squares the migration image. [Page 4-Numerical tests]
Regarding claim 10, Dai, as modified, teaches converting the PSFs to a sparse matrix and converting the reflectivity model to a vector to compute the convolution between the reflectivity model and the PSFs through sparse matrix multiplication. [Abstract; Theory on page 2; MSLM on page 3; Additionally the matrix obtained would naturally be a sparse matrix since there is a large amount of data and a focus on only a certain important sections]
Regarding claim 14, Dai, as modified, teaches ..... the migrating method is reverse-time migration (RTM), and the point spread functions (PSFs) represent the Hessian operator.[Abstract; Introduction, Scope, Numerical implementation and Conclusion]
Dai does not explicitly teach wherein the difference regularization is an L1 norm regularization.
Zhang teaches wherein the difference regularization is an Li-norm regularization,[Title and Abstract]
It would have been obvious to one of ordinary skill in the art to have modified the seismic image process in Dai with the L1 norm regularization of Zhang to solve inverse problems of outliers and discontinuities and layer boundary delineation.
Regarding claim 15, Dai does not explicitly teach the one or more processors to weigh the difference regularization and total variation (TV) regularization to set the impact of each regularization in the image-domain least-squares migration (LSM).
Zhang teaches the one or more processors to weigh the difference regularization and total variation (TV) regularization to set the impact of each regularization in the image-domain least- squares migration (LSM). [Title and Abstract]
It would have been obvious to one of ordinary skill in the art to have modified the seismic image process in Dai with total variation regularization of Zhang to solve inverse problems of outliers and discontinuities and layer boundary delineation.
Regarding claim 16, Dai, as modified, teaches the one or more processors to generate the synthetic seismic data using a Born modeling operator. [Numerical tests on Page 4]
Regarding claim 17, Dai, as modified, teaches the one or more processors to perform a nonlinear conjugate gradient method to select the optimal reflectivity model of the Earth's subsurface. [MSLM on Page 3]
Regarding claim 18, Dai, as modified, teaches the one or more processors to select the optimal reflectivity model by convolving the reflectivity model with the PSFs to generate a synthetic migration image to compare the migration image in a least squares sense.[Page 4-Numerical tests]
Regarding claim 19, Dai, as modified, teaches the one or more processors to convert the PSFs to a sparse matrix and converting the reflectivity model to a vector to compute the convolution between the reflectivity model and the PSFs through sparse matrix multiplication in a spatial domain. [Abstract; Theory on page 2; MSLM on page 3; Additionally the matrix obtained would naturally be a sparse matrix since there is a large amount of data and a focus on only a certain important sections]
Regarding claim 23, Dai, as modified, an array of receivers to record the recorded seismic data. [Numerical tests on Page 4 teach receivers and recording on Page 9 under computational cost].

Response to Arguments
Applicant's arguments, see pages 1-3 of the Remarks, filed 09/20/2022, with respect to the rejection of claims 1-10, 10-19, and 22-23 have been fully considered but they are not persuasive. 
In response to applicant's arguments on page 2-3 against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the combination of the Abstract in Fletcher regarding LSM with the PSF’s of Dai and the regularization in Zhang that is used in the rejection.
Applicant’s allegation Fletcher lacks the PSF’s or that the LSM’s are different based on the reliance on applicant’s specification ignores the plain language of the claims and the fact that the Abstract in Fletcher mentions LSM’s in the image domain which is what is being claimed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., data domain LSM) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Rejections are maintained – and no allowable subject matter can be identified at this time. 
Applicant’s arguments, see pages 4-8 of the Remarks specifically arguments on pages 6-8, filed 09/20/2022, with respect to the rejections of claims 1-23 under 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Other pertinent art includes Debeye, Geophysical Prospecting (1990) which discusses the use of Lp norm from L1 to Linfinity in the abstract.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645